Upon the adjustment of the plaintiffs’ costs in this action, ' the clerk allowed five dollars per meeting to the referee for every meeting spent in the reference, under a verbal stipulation to that effect, made by both parties before the referee, and by him entered upon his minutes at the time. The defendant’s attorney, Wm. R. Stafford, Esq., appealed from the adjustment, on the ground that no agreement in writing was shown that more than the usual fee provided for by the Code was to be paid to the referee. After hearing counsel for both parties, the court, White, Justice, affirmed the clerk’s taxation, and held that a verbal agreement made by the parties to an action, and an entry thereof made by the referee upon his minutes at the time, allowing him $5 per meeting, and also double fees for each meeting occupying over two hours, was substantially such an agreement in writing as was contemplated by § 313 of the Code.